Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 20, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147483(71)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  GERARDO LORENZO TIENDA and SILVIA                                                                       David F. Viviano,
                                                                                                                      Justices
  LOPEZ GOMEZ,
           Plaintiffs-Appellees,
                                                                    SC: 147483
  v                                                                 COA: 306050
                                                                    Allegan CC: 10-046088-NF
  INTEGON NATIONAL INSURANCE
  COMPANY, a/k/a GMAC INSURANCE
  COMPANY,
           Defendant-Appellee,
  and

  TITAN INSURANCE COMPANY,
             Intervening Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  to file their supplemental brief is GRANTED IN PART. Plaintiffs-appellees shall have
  until April 2, 2014—a fourteen-day extension not twenty-one days as requested—to file
  their supplemental brief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                March 20, 2014
                                                                               Clerk